
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4178
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 22, 2010
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Federal Deposit Insurance Act
		  to provide for deposit restricted qualified tuition programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deposit Restricted Qualified Tuition
			 Programs Act of 2010.
		2.Deposit restricted qualified tuition
			 programsSection 18 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1828) is amended by
			 adding at the end the following new subsection:
			
				(y)Deposit restricted qualified tuition
				programs
					(1)DefinitionsFor purposes of this subsection, the
				following definitions shall apply:
						(A)Deposit restricted qualified tuition
				programThe term
				deposit restricted qualified tuition program means a qualified
				tuition program in which—
							(i)the cash provided by a contributor to such
				a qualified tuition program may be invested only in deposits insured by the
				Corporation;
							(ii)the contributor may become a participant in
				the program by depositing funds through the program into an account at a
				depository institution participating in the program; and
							(iii)the program may include multiple depository
				institutions, subject to the requirements of
				section
				529 of the Internal Revenue Code of 1986, as amended.
							(B)Qualified tuition programThe term qualified tuition
				program has the same meaning as in
				section
				529 of the Internal Revenue Code of 1986, as amended.
						(2)TreatmentNotwithstanding any other provision of the
				law, the following provisions shall apply with respect to any deposit
				restricted qualified tuition program:
						(A)A deposit restricted qualified tuition
				program shall be deemed to be an identified banking product (as
				defined in Section 206 of the Gramm-Leach-Bliley Act of 1999) for purposes of
				the Securities Exchange Act of 1934.
						(B)None of the following shall be treated as a
				security, as defined in section 2(a)(1) the Securities Act of 1933, section
				3(a)(10) of the Securities Exchange Act of 1934, or section 2(a)(36) of the
				Investment Company Act of 1940:
							(i)The deposits of cash at an insured
				depository institution relating to a deposit restricted tuition program.
							(ii)Any certificate of deposit or other
				instrument of an insured depository institution evidencing any such
				deposit.
							(iii)The rights and obligations of participants
				in a deposit restricted qualified tuition program arising from section 529 of
				the Internal Revenue Code, as amended.
							(C)In no event shall a deposit restricted
				qualified tuition program, the State entity designated by statute to oversee
				such program, the administrator appointed to operate the program on behalf of
				the State or a participating depository institution, be deemed to be an issuer
				of a security or to be an investment company (as defined in section 3(a) of the
				Investment Company Act of
				1940).
						.
		3.Budget complianceThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Committee on the Budget of the
			 House of Representatives, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		
			Passed the House of
			 Representatives April 20, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
